Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 3/22/21.  Claims 2, 5-8, 10-12, 17, 20 and 21 have been amended. Claims 1, 3 and 9 have been cancelled. Claims 22-23 have been added. Claims 2, 4-8 and 10-23 are pending.
2.	Applicants' arguments filed 3/22/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 depends on cancelled claim 9.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 2, 5, 8 11-15, 19, 20-21 and 23 are rejected under 35 U.S.C. 102(e) as being anticipated by Williamson et al (US 20100057700 A1 A1, hereinafter, “Williamson”).
6.	With respect to claim 2,
	Williamson discloses a method performed by one or more computers, the method comprising:
accessing, by the one or more computers, a data set comprising data for multiple attribute classes;
determining, by the one or more computers, a manner of organizing the attribute classes based at least in part on levels of redundancy of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes  that is based at least in part on the levels of redundancy of data in the respective attribute classes;
loading, by the one or more computers, the encoded data into memory of the one or more computers; and
after loading the encoded data into memory, using, by the one or more computers, the encoded data in memory to generate a response to a request (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. [0009] Embodiments of the present teachings relate to systems and methods for hierarchical aggregation of multi-dimensional data sources.  According to embodiments, the OLAP or other multi-dimensional data sources can be accessed to extract component data into an aggregate hierarchal mapping which demonstrates a hierarchical organization, combining common dimensions and elements of the original data sources.  [0010] In embodiments, the resulting hierarchical mapping can be recorded or represented in a hierarchical transform table containing entries for each dimension available in each data source, along with an index to a hierarchical level or position of that dimension in the combined hierarchal mapping.  [0013] For online analytic processing (OLAP) data sources within set of data sources 104, as understood by persons skilled in the art, the data sources can be configured in a three-dimensional "cube" format.  [0015] The first level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 1, representing a media type of "book." The second level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 2, representing categories of "fiction" or "non-fiction" book inventory.  The third level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 3, representing differing topic categories in each of fiction and non-fiction categories, such as novel, short story, history, biography, science, and so forth.  [0016] It may be noted that by aggregating two or more dimensions from set of data sources 104 into a hierarchical mapping 116, hierarchical and other relationships can be established or encoded between dimensions, even if the original multi-dimensional data source did not include an explicit or implicit definition of the hierarchical position of a given dimension or its data fields to other dimensions or fields.  Transform engine 106 can, for example, build hierarchical mapping 116 in one regard by identifying common dimensions, fields, or data between data sources in set of data sources 104. [0017] Thus, for instance, a dimension identified as "domestic sales" can be placed at a lower level in hierarchical mapping 116 than "overall sales" in a mapping of sales or financial data sources.  [0018] Processor 120 also communicates with transform engine 106 and other resources to control the processing of set of data sources 104, including to extract the dimensional data from those sources, locate common dimensions and/or fields, and build transform table 108 reflecting the hierarchical aggregation of the data sources.  [0019] In 410, transform engine 106 can identify one or more dimensions, fields, or other data structures in common between the two or more data sources in set of data sources 104 supplying data in response to the data request.  For example, transform engine 106 can discover that the data sources share a dimension of "book" which can be used to order or align common dimensions of the subject data sources. [0020] In 412, transform engine 106 can generate a hierarchical mapping 116 representing a tree-type or other hierarchical ordering of the combined dimensions and/or other data of set of data sources 104 responsive to the data request [as
accessing, by the one or more computers, a data set comprising data for multiple attribute (e.g. dimensions) classes (e.g. cubes);
determining, by the one or more computers, a manner of organizing (e.g. identifying common dimensions; referring to the applicant’s specification [0015]) the attribute classes based at least in part on levels (e.g. levels) of redundancy (e.g. common dimensions; referring to the applicant’s specification [0078] – [0084], [0112] & Fig. 6) of data in the respective attribute classes;
encoding (e.g. reflecting the hierarchical aggregation of the data sources; referring to the applicant’s specification [0104]), by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes (e.g. identify one or more dimensions, fields, or other data structures in common) that is based at least in part on the levels (e.g. levels) of redundancy (e.g. common dimensions) of data in the respective attribute classes;
loading, by the one or more computers, the encoded data into memory of the one or more computers; and
after loading the encoded data into memory, using, by the one or more computers, the encoded data in memory to generate a response to a request (e.g. in response to the data request)]).
7.	With respect to claim 5,
	Williamson further discloses
generating organized data that is organized according to the determined manner of organizing the attribute classes;
wherein the encoding the data comprises encoding the organized data that that is organized according to the determined manner of organizing the attribute classes (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. [0018] Processor 120 also communicates with transform engine 106 and other resources to control the processing of set of data sources 104, including to extract the dimensional data from those sources, locate common dimensions and/or fields, and build transform table 108 reflecting the hierarchical aggregation of the data sources.  [0019] In 410, transform engine 106 can identify one or more dimensions, fields, or other data structures in common between the two or more data sources in set of data sources 104 supplying data in response to the data request.  For example, transform engine 106 can discover that the data sources share a dimension of "book" which can be used to order or align common dimensions of the subject data sources.).
8.	With respect to claim 8,
	Williamson further discloses determining, for each of at least some of the attribute classes, a redundancy measure indicating a level of redundancy of data in the attribute class;
wherein determining the manner of organizing the attribute classes comprises determining an order for the attribute classes based on the redundancy measures (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. a hierarchical level or position of that dimension in the combined hierarchal mapping; referring to the instant application specification [0051] – [0052]).
9.	With respect to claim 11,
	Williamson further discloses wherein determining the manner of organizing the attribute classes comprises determining the manner of organizing the attribute classes based on data indicating one or more relationships among the attribute classes (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. relationship).
10.	With respect to claim 12,
	Williamson further discloses wherein the manner of organizing the attribute classes is based on data indicating one or more groups of related attribute classes that respectively describe a dimension of the data at different levels of precision (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. levels).
11.	With respect to claim 13,
	Williamson further discloses wherein the data set comprises a data cube or a table of a database (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. cube).
12.	With respect to claim 14,
	Williamson further discloses wherein encoding the data comprises generating data blocks that each represent a group of values in the data, each data block representing values in a single attribute class (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. cube);
wherein the method further comprises generating an index that identifies blocks within the encoded data and storage locations of the identified blocks within the encoded data; and wherein using the encoded data in memory to generate the response to the request comprises using the index to retrieve data for generating the response (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. index).
13.	With respect to claim 15,
	Williamson further discloses wherein the index identifies (i) values corresponding to the respective data blocks in the encoded data and (ii) data records from the data set corresponding to the respective data blocks in the encoded data (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. index; mapping).
14.	With respect to claim 19,
	Williamson further discloses wherein generating the response to the request comprises using the encoded data in memory to perform at least one of filtering data, grouping data, responding to a query (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. in response to the data request), or generating a report (Williamson [0003] e.g. generate report).
15.	Claim 20 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
16.	Claim 21 is same as claim 2 and is rejected for the same reasons as applied hereinabove.
17.	With respect to claim 23,
	Williamson further discloses wherein loading the encoded data into memory comprises loading the encoded data into random access memory of the one or more computers (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. random access memory).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Becerra.
23.	With respect to claim 6,
Williamson discloses
arranging the attribute classes in an order specified by the determined manner of organizing the attribute classes (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. [0020] In 412, transform engine 106 can generate a hierarchical mapping 116 representing a tree-type or other hierarchical ordering of the combined dimensions and/or other data of set of data sources 104 responsive to the data request.  In 414, transform engine 106 can generate a transform table 108 reflecting the top-to-bottom or other ordering of the extracted dimensions of the data sources in set of data sources 104 related to the data request); and
after arranging the attribute classes in the specified order, sorting records in the data to group records having the same or similar values for one or more of the attribute classes, wherein the sorting is based in part on the specified order of the attribute classes (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. common dimensions).
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate wherein encoding the data comprises applying run-length encoding to the organized data that has the attribute classes arranged in the specified order and has the record sorted.
Becerra teaches the limitations by stating
wherein encoding the data comprises applying run-length encoding to the organized data that has the attribute classes arranged in the specified order and has the record sorted (Becerra [0005] – [0011], [0016] – [0018], [0058] – [0069], [0085] – [0088] and Figs. 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson and Becerra, to provide user interfaces for electronic devices, and more particularly to user interfaces for reviewing summarizations of tabular data on electronic devices with smaller displays (Becerra [0001]). 
24.	With respect to claim 7,
	Becerra further discloses
ordering columns of the table in a different order than the columns are stored in the table in the database (Becerra [0005] – [0011], [0016] – [0018], [0058] – [0069], [0085] – [0088] and Figs. 1-7 e.g. rearranged; referring to the instant application specification [0014]).
25.	With respect to claim 16,
	Becerra further discloses wherein encoding the data comprises selecting a subset of the attribute classes and encoding the selected subset of the attribute classes (Becerra [0005] – [0011], [0016] – [0018], [0058] – [0069], [0085] – [0088] and Figs. 1-7 e.g. Figs. 2-7 e.g. selecting lower level attributes).

26.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Huang et al (U.S. 20070022120 A1 hereinafter, “Huang”).
27.	With respect to claim 18,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate wherein loading the encoded data into memory of the one or more computers comprises pre-loading the encoded data into memory before receiving the request.
Huang teaches the limitations by stating wherein loading the encoded data into memory of the one or more computers comprises pre-loading the encoded data into memory before receiving the request (Huang Abstract e.g. For a user of a multi-dimensional database (e.g., as part of an OLAP system), a copy of at least a portion of the multi-dimensional database (i.e., a local cube) may be cached locally on the user's user device.  The user then may query the local cube rather than the multi-dimensional database server.  Further, the local cube may include not only data from the database but the functions representing the dependencies between pieces of the data.  A reporting tool on the user's device may be configured to communicate with the local cube, such that the user may use the reporting tool to experiment with "what if" scenarios in local (e.g., volatile) memory by accessing the data and the functions from the local cube.  For example, a thin client side query layer may be provided that directs all queries from a front-end reporting tool to the local cached data).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson and Huang, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]). 

28.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Whang et al (U.S. 20070050384 A1 hereinafter, “Whang”).
29.	With respect to claim 4,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate wherein encoding the data comprises compressing the data.
Whang teaches the limitations by stating wherein encoding the data comprises compressing the data (Whang [Abstract] e.g. [Abstract] Disclosed relates to a structure of two-level n-gram inverted index and methods of building the same, processing queries and deriving the index that reduce the size of n-gram inverted index and improves the query performance by eliminating the redundancy of the position information that exists in the n-gram inverted index.  The inverted index of the present invention comprises a back-end inverted index using subsequences extracted from documents as a term and a front-end inverted index using n-grams extracted from the subsequences as a term.  The back-end inverted index uses the subsequences of a specific length extracted from the documents to be overlapped with each other by n-1 (n: the length of n-gram) as a term and stores position information of the subsequences occurring in the documents in a posting list for the respective subsequences.  The front-end inverted index uses the n-grams of a specific length extracted from the subsequences using a 1-sliding technique as a term and stores position information of the n-grams occurring in the subsequences in a posting list for the respective n-grams.).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson  and Whang, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]).

30.	Claims 4 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view Nye et al (U.S. 20050120006 A1 hereinafter, “Nye”).
31.	With respect to claim 4,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate wherein encoding the data comprises compressing the data.
Nye teaches the limitations by stating wherein encoding the data comprises compressing the data (Nye [0037], [0078] – [0080], [0084] – [0088] and Fig. 1e).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson , Becerra and Nye, to provide user interfaces for electronic devices, and more particularly to user interfaces for reviewing summarizations of tabular data on electronic devices with smaller displays (Becerra [0001]).
32.	With respect to claim 17,
	Nye further discloses wherein encoding the data comprises filtering the data to exclude from the encoded data one or more portions of the data that are not relevant to the request (Nye [0020] e.g. [0020] A web-based search engine may be provided that returns hits based on a text query.  Filtering and organizing techniques may be used to discard hits returned during the query that are irrelevant to the context of the query.  Such techniques may be used to group remaining hits into related categories.  Search results may be filtered to remove irrelevant hits and the remaining hits are grouped into categories resulting in groups of hits that are likely to be related to the context of the search query).

33.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Ka et al (U.S. 20060095345 A1 hereinafter, “Ka”).
34.	With respect to claim 10,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate based on data indicating a search frequency for each of at least some of the attribute classes, wherein the search frequencies provide measures of how often corresponding attribute classes are searched.
Ka teaches the limitations by stating based on data indicating a search frequency for each of at least some of the attribute classes, wherein the search frequencies provide measures of how often corresponding attribute classes are searched (Ka [0017] – [0020] e.g. attribute classes; frequency of search term inquiries or other measures, or other attributes or characteristics enumerated in the set of attribute values 114).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson and Ka, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]).

35.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Rasmussen (U.S. 7185016 B1 hereinafter, “Rasmussen”).
36.	With respect to claim 17,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate wherein encoding the data comprises filtering the data to exclude from the encoded data one or more portions of the data that are not relevant to the request.
Rasmussen teaches the limitations by stating wherein encoding the data comprises filtering the data to exclude from the encoded data one or more portions of the data that are not relevant to the request (Rasmussen col. 10 lines 41-46, col. 38 lines 3-11 e.g. (83) Filters and prompts are used to restrict queries.  Applying a filter to an entity or attribute limits the scope of data retrieval for all users who work with this entity or attribute.  Applying a filter to an entity or attribute in conjunction with a user class limits the scope of data retrieval for the user class.  Elements and styles are used to associate presentation information with an attribute. (352)    When CQ uses the reporting system 4, it uses subject entities.  A subject entity defines the additional semantics required by the CQ query engine.  A subject entity is really a very simple form of query--it contains a projection list as well as the information required to construct a "where" clause.  The CQ user navigates from subject entity to subject entity via paths, which consist of a chain of joins from the business model.  Each path acts as a filter in the query to which the user has navigated).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson  and Rasmussen, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]).

37.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Nelmes et al (U.S. 20080065470 A1 hereinafter, “Nelmes”).
38.	With respect to claim 22,
Although Williamson substantially teaches the claimed invention, Williamson does not explicitly indicate determining, based on the levels of redundancy, an arrangement of the data that reduces the time required to perform grouping and filtering operations on the data organized in the arrangement.
Nelmes teaches the limitations by stating determining the manner of organizing the attribute classes comprises determining, based on the levels of redundancy, an arrangement of the data that reduces the time required to perform grouping (Nelmes [0077], [0082] e.g. specify a calculation grouping) and filtering operations on the data organized in the arrangement (Nelmes [0054] e.g. filtering formulas).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Williamson  and Nelmes, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]).

39.	Claims 2, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al (US 20070078823 A1, hereinafter “Ravindran”) in view of Nelmes.
40.	With respect to claim 2,
Ravindran discloses a method performed by one or more computers, the method comprising:
accessing, by the one or more computers, a data set comprising data for multiple attribute classes (Ravindran [0037] e.g. [0037] To make it easier for application developers to define multidimensional database analytics expressions at design time and in code, metadata descriptions of commonly used analytics expressions (in the form of expression templates) and programming object classes formed from the metadata descriptions are provided.  Each expression object class generated from the metadata description will contain a method that can be invoked to return an abstract expression tree for an expression.  The tree is passed to an expression translator for translation to the native query language of a target multidimensional database system.  Each object class resolves expression parameter references to components of multidimensional database structures, such as measures, dimensions and levels within a cube, into full paths.  Because the expression objects resolve components of multidimensional database structures into paths, application developers can define multidimensional database expressions by simply referencing the names of components in the structure's metadata (measures, dimensions, dimension attributes, hierarchies, levels) without knowing the full paths of the structural components expressed in a platform specific syntax);
determining, by the one or more computers, the attribute classes based at least in part on levels of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined the attribute classes (Ravindran [0040] – [0041] e.g. [0040] In step 300 of FIG. 3, cube metadata 400 of FIG. 4 is written which describes the structure of a cube.  A cube is a multidimensional database structure that has a tree-like form in which Members are aggregated into Levels, Levels are aggregated into Hierarchies, and Hierarchies are aggregated into Dimensions.  Measures, which represent values stored in the cube, can be queried at different levels of the cube's structure based on multiple Dimensions.  The dimensions, dimension attributes, hierarchies, and levels represent components of the cube. [0041] At step 302, cube metadata 400 is provided to code generation application 402.  Code generation 402 converts the metadata into cube classes 404, which in one embodiment are written in C#.  Typically, cube classes 404 include a primary type for the cube itself and secondary types for each Dimension in the cube.  In the primary class, the Measures for the cube are exposed as properties.  Nested types are provided within the Dimension types to provide for Hierarchies, Levels and Members as defined in the cube metadata.  The cube classes are derived from a cube base class (not shown));
loading, by the one or more computers, the encoded data into memory of the one or more computers (Ravindran [0040], [0074] – [0075] e.g. [0040] In step 300 of FIG. 3, cube metadata 400 of FIG. 4 is written which describes the structure of a cube.  A cube is a multidimensional database structure that has a tree-like form in which Members are aggregated into Levels, Levels are aggregated into Hierarchies, and Hierarchies are aggregated into Dimensions.  Measures, which represent values stored in the cube, can be queried at different levels of the cube's structure based on multiple Dimensions.  The dimensions, dimension attributes, hierarchies, and levels represent components of the cube. [0074] At step 310 of FIG. 3, the analytics expression classes 418 and/or the analytics query metadata 412 is used to write application source code 422.  In particular, a developer uses application development software 424 to write application source code 422.  Application development software uses user defined analytics expression classes 418, analytics query metadata 412, cube classes 404 and shipped analytics expression classes 426 and shipped analytics query framework classes 428 to assist the developer in writing application source code 422.  Shipped analytics expression classes 426 represent expression classes formed from shipped analytics expression metadata 406.  Shipped analytics query framework classes 428 provide classes and methods for loading and executing analytics queries. [0075] In some embodiments of application development software 424, an auto-complete feature is provided that provides a list of available object extensions when an object class is typed into application source code 422 followed by a period.  For example, if "Salescube." was entered, the auto-complete feature would provide a list of subordinate types found within that class.  Thus, for a cube object, the dimensions and hierarchies would be shown.  This allows the programmer to select from a list of available sub-types and thus does not require the programmer to know or key in the components of the cube, or properties or methods of an analytics expression.  Application development software 424 can also validate objects as they are written to application source code 422 to ensure that they correspond to a defined object in one of the classes); and
after loading the encoded data into memory, using, by the one or more computers, the encoded data in memory to generate a response to a request (Ravindran [0040] e.g. [0040] In step 300 of FIG. 3, cube metadata 400 of FIG. 4 is written which describes the structure of a cube.  A cube is a multidimensional database structure that has a tree-like form in which Members are aggregated into Levels, Levels are aggregated into Hierarchies, and Hierarchies are aggregated into Dimensions.  Measures, which represent values stored in the cube, can be queried at different levels of the cube's structure based on multiple Dimensions.  The dimensions, dimension attributes, hierarchies, and levels represent components of the cube).
Although Ravindran substantially teaches the claimed invention, Ravindran does not explicitly indicate
determining, by the one or more computers, a manner of organizing the attribute classes based at least in part on levels of redundancy of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes that is based at least in part on the levels of redundancy of data in the respective attribute classes.
Nelmes teaches the limitations by stating
accessing, by the one or more computers, a data set comprising data for multiple attribute classes;
determining, by the one or more computers, a manner of organizing the attribute classes based at least in part on levels of redundancy of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes that is based at least in part on the levels of redundancy of data in the respective attribute classes (Nelmes [0021], [0024] – [0028], [0030], [0054], [0064], [0073], [0088] e.g. [0021] The dimensionality of the variable definition allows analysts 8 to define the dimensions associated with the variable, where the dimensions define how enterprise planning and performance management system 3 generate and arrange multi-dimensional data cubes for storing information relevant to the variable entered during the contribution phase, which is described below.  The multidimensional data structures of the model may, for example, be generated to have dimensionality that encompasses all of the dimensions specified for the defined output variables merging any redundant dimensions specified by multiple variable definitions. Enterprise planning and performance management system 3 may generate model data that defines various multi-dimensional data structures (e.g., multidimensional data cubes) as well as metadata associated these data structures, where the multi-dimension data structures have dimensionality to encompass the dimensions defined with respect to each variable in the order determined by each dimension's associated dimension type. [0026] During the review and performance management phase, enterprise planning and performance management system 3 automates the reconciliation of the contribution data with the corporate targets provided by analysts 8.  In one example, enterprise planning and performance management system 3 operates in accordance with the defined model to provide a hierarchical planning process having multiple reconciliation levels. [0030] As demonstrated below, the variable-based user interface may be generally "friendlier" and less intimidating to a user than an interface requiring the user to define multi-dimensional data cubes from the perspective of the organizational hierarchy. [0064] Hierarchy aggregation formula column 64F may support similar formula specification as that of time aggregation formula column 64E.  These formulas may act over the dimension of hierarchy dimension type specified in dimensionality column 64C, and provide similar overrides of the main formula specified in formula column 64B for the respective variable definitions. [0073] A module represents a collection of modeling objects, or, for example, variable definitions, dimensions, and hierarchies
accessing, by the one or more computers, a data set comprising data for multiple attribute (e.g. dimensions) classes (e.g. cubes);
determining, by the one or more computers, a manner of organizing (e.g. merging redundant dimensions; referring to the applicant’s specification [0015]) the attribute classes based at least in part on levels (e.g. levels) of redundancy (e.g. redundant dimensions) of data in the respective attribute classes;
encoding (e.g. merging redundant dimensions; referring to the applicant’s specification [0104]), by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes that is based at least in part on the levels of redundancy of data in the respective attribute classes).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Ravindran and Nelmes, to overcome the cumbersomeness as the analysts may be required to perform these unintuitive procedures, such as defining access lists, for hundreds, if not thousands of users (Nelmes [0005]). 

41.	Claims 2, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20050289118 A1, hereinafter “Schmitt”) in view of Williamson.
42.	With respect to claim 2,
Schmitt discloses a method performed by one or more computers, the method comprising:
accessing, by the one or more computers, a data set comprising data for multiple attribute classes (Schmitt [0011], [0093] e.g. [0011] WO 00/19340 shows a multi-dimensional data management system.  Multi-dimensional data is organized into classes, which correspond to each of the dimensions that characterize the data.  All relevant data is consolidated into a fact table, which is based upon information of interest.  The data within this table is linked to the top level of each class that corresponds to a different dimension of data, and sub-classes, which exist within a given dimension of class automatically, inherit the linked reference to the consolidated data.  A user may thereby select search criteria within particular classes that correspond to dimensions of interest.  This search criteria is then used to form a query which is applied to a relational database to obtain the desired results. [0093] FIG. 5 shows an example of a corresponding flowchart.  In step 400 data is extracted, transformed and loaded from internal and/or external data sources.  In step 402, a user selects one of the application programs supported by data warehouse computer system.  The selected one of the application programs requires certain classes of database tables and at least a certain class of OLAP cube as input data and input parameters, respectively.  In step 404, database tables and combination database tables having certain entity types, i.e., certain sets of attributes, are assigned to the required classes by a user.  This assignment of database tables to required classes is stored as a mapping table);
determining, by the one or more computers, the attribute classes based at least in part on levels of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined the attribute classes (Schmitt [0009] – [0011], [0021], [0058], [0093], [0099] e.g. [0009] As well as roles, business content contains other pre-configured objects such as cubes, queries, key figures, and characteristics for simplification of business information warehouse implementation. [0010] These tools include query, reporting, and OLAP functions.  An employee having access authorization may evaluate past or current data on various levels of detail and from different perspectives, not only on the web but also in Microsoft Excel. [0011] WO 00/19340 shows a multi-dimensional data management system.  Multi-dimensional data is organized into classes, which correspond to each of the dimensions that characterize the data.  All relevant data is consolidated into a fact table, which is based upon information of interest.  The data within this table is linked to the top level of each class that corresponds to a different dimension of data, and sub-classes, which exist within a given dimension of class automatically, inherit the linked reference to the consolidated data.  A user may thereby select search criteria within particular classes that correspond to dimensions of interest.  This search criteria is then used to form a query which is applied to a relational database to obtain the desired results. [0021] Database tables of entity type `organizational unit` may contain the legal entities of a company or the organizational units of the company from a business structure perspective. [0058] For instance, database table 108 has entity type 3 `legal entity` and stores the legal entities of a company.  In this instance, entity 3.1 is `xy GmbH`, entity 3.2 is `xy Ltd`, etc. Each database table has a number of attribute data fields that are not shown in the drawing. [0093] FIG. 5 shows an example of a corresponding flowchart.  In step 400 data is extracted, transformed and loaded from internal and/or external data sources.  In step 402, a user selects one of the application programs supported by data warehouse computer system.  The selected one of the application programs requires certain classes of database tables and at least a certain class of OLAP cube as input data and input parameters, respectively.  In step 404, database tables and combination database tables having certain entity types, i.e., certain sets of attributes, are assigned to the required classes by a user.  This assignment of database tables to required classes is stored as a mapping table. [0099] FIG. 7 shows an alternative embodiment of user interface 126 (cf.  FIG. 1).  Dialogue box 500 shows list 502 of entities of one of the selected database tables, i.e. the database table storing the profit centres.  Further dialogue box 500 has list 504 showing the entities of the other one of the selected database tables, i.e. the legal entities of the company);
loading, by the one or more computers, the encoded data into memory of the one or more computers; and
after loading the encoded data into memory, using, by the one or more computers, the encoded data in memory to generate a response to a request (Schmitt [0009] – [0011], [0020] – [0021], [0058] – [0059], [0093], [0099] e.g. [0009] The business information warehouse server for core areas and processes, pre-configured with business content, ensures that a user may look at information within the entire enterprise.  In selected roles in a company, business content offers the information that employees need to carry out their tasks.  As well as roles, business content contains other pre-configured objects such as cubes, queries, key figures, and characteristics for simplification of business information warehouse implementation. [0010] With the business explorer, the SAP business information warehouse provides flexible reporting and analysis tools for analysis and decision-making support.  These tools include query, reporting, and OLAP functions.  An employee having access authorization may evaluate past or current data on various levels of detail and from different perspectives, not only on the web but also in Microsoft Excel. [0011] WO 00/19340 shows a multi-dimensional data management system.  Multi-dimensional data is organized into classes, which correspond to each of the dimensions that characterize the data.  All relevant data is consolidated into a fact table, which is based upon information of interest.  The data within this table is linked to the top level of each class that corresponds to a different dimension of data, and sub-classes, which exist within a given dimension of class automatically, inherit the linked reference to the consolidated data.  A user may thereby select search criteria within particular classes that correspond to dimensions of interest.  This search criteria is then used to form a query which is applied to a relational database to obtain the desired results. [0093] FIG. 5 shows an example of a corresponding flowchart.  In step 400 data is extracted, transformed and loaded from internal and/or external data sources.  In step 402, a user selects one of the application programs supported by data warehouse computer system.  The selected one of the application programs requires certain classes of database tables and at least a certain class of OLAP cube as input data and input parameters, respectively.  In step 404, database tables and combination database tables having certain entity types, i.e., certain sets of attributes, are assigned to the required classes by a user.  This assignment of database tables to required classes is stored as a mapping table. [0099] FIG. 7 shows an alternative embodiment of user interface 126 (cf.  FIG. 1).  Dialogue box 500 shows list 502 of entities of one of the selected database tables, i.e. the database table storing the profit centres.  Further dialogue box 500 has list 504 showing the entities of the other one of the selected database tables, i.e. the legal entities of the company).
Although Schmitt substantially teaches the claimed invention, Schmitt does not explicitly indicate
determining, by the one or more computers, a manner of organizing the attribute classes based at least in part on levels of redundancy of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes that is based at least in part on the levels of redundancy of data in the respective attribute classes.
Williamson teaches the limitations by stating
accessing, by the one or more computers, a data set comprising data for multiple attribute classes;
determining, by the one or more computers, a manner of organizing the attribute classes based at least in part on levels of redundancy of data in the respective attribute classes;
encoding, by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes that is based at least in part on the levels of redundancy of data in the respective attribute classes (Williamson [0009] – [0010], [0013], [0015] – [0021] e.g. [0009] Embodiments of the present teachings relate to systems and methods for hierarchical aggregation of multi-dimensional data sources.  According to embodiments, the OLAP or other multi-dimensional data sources can be accessed to extract component data into an aggregate hierarchal mapping which demonstrates a hierarchical organization, combining common dimensions and elements of the original data sources.  [0010] In embodiments, the resulting hierarchical mapping can be recorded or represented in a hierarchical transform table containing entries for each dimension available in each data source, along with an index to a hierarchical level or position of that dimension in the combined hierarchal mapping.  [0013] For online analytic processing (OLAP) data sources within set of data sources 104, as understood by persons skilled in the art, the data sources can be configured in a three-dimensional "cube" format.  [0015] The first level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 1, representing a media type of "book." The second level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 2, representing categories of "fiction" or "non-fiction" book inventory.  The third level of hierarchical mapping 116 can be indicated by a hierarchical index 114 of 3, representing differing topic categories in each of fiction and non-fiction categories, such as novel, short story, history, biography, science, and so forth.  [0016] It may be noted that by aggregating two or more dimensions from set of data sources 104 into a hierarchical mapping 116, hierarchical and other relationships can be established or encoded between dimensions, even if the original multi-dimensional data source did not include an explicit or implicit definition of the hierarchical position of a given dimension or its data fields to other dimensions or fields.  Transform engine 106 can, for example, build hierarchical mapping 116 in one regard by identifying common dimensions, fields, or data between data sources in set of data sources 104. [0017] Thus, for instance, a dimension identified as "domestic sales" can be placed at a lower level in hierarchical mapping 116 than "overall sales" in a mapping of sales or financial data sources.  [0018] Processor 120 also communicates with transform engine 106 and other resources to control the processing of set of data sources 104, including to extract the dimensional data from those sources, locate common dimensions and/or fields, and build transform table 108 reflecting the hierarchical aggregation of the data sources.  [0019] In 410, transform engine 106 can identify one or more dimensions, fields, or other data structures in common between the two or more data sources in set of data sources 104 supplying data in response to the data request.  For example, transform engine 106 can discover that the data sources share a dimension of "book" which can be used to order or align common dimensions of the subject data sources. [0020] In 412, transform engine 106 can generate a hierarchical mapping 116 representing a tree-type or other hierarchical ordering of the combined dimensions and/or other data of set of data sources 104 responsive to the data request [as
accessing, by the one or more computers, a data set comprising data for multiple attribute (e.g. dimensions) classes (e.g. cubes);
determining, by the one or more computers, a manner of organizing (e.g. identifying common dimensions; referring to the applicant’s specification [0015]) the attribute classes based at least in part on levels (e.g. levels) of redundancy (e.g. common dimensions; referring to the applicant’s specification [0078] – [0084], [0112] & Fig. 6) of data in the respective attribute classes;
encoding (e.g. reflecting the hierarchical aggregation of the data sources; referring to the applicant’s specification [0104]), by the one or more computers, the data within the attribute classes using the determined manner of organizing the attribute classes (e.g. identify one or more dimensions, fields, or other data structures in common) that is based at least in part on the levels (e.g. levels) of redundancy (e.g. common dimensions) of data in the respective attribute classes]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of Schmitt and Williamson, to provide methods and systems for the hierarchical aggregation of data sources which permit diverse data sources having different defined dimensions to be mapped to or combined on common dimensions for OLAP or other uses, while preserving the data of the original data sources (Williamson [0003]).

Response to Arguments
43.	Applicant’s remarks and arguments presented on 3/22/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
44.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 31, 2021